DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 04/18/2022.

Claim Status
Claims 1, 3-12, 14-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 04/18/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 3 is objected to because of the following reason: the phrase “according to claim 3” is recommended to be amended to “according to claim 1” since claim 3 shouldn’t depend on itself. Possible typographical error. 
To compact prosecution, Examiner will consider it as “according to claim 1” in the art rejections.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9, 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Bao, WO 2014/000687 and Wu, US 2018/0227816 and Samsung, “Intra NG-RAN handover procedure”.

For claim 1. Futaki teaches: A communication method, comprising: 
sending, by a source base station, a handover request message to a target base station, wherein the handover request message is used to instruct to hand over the first session of the terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session; (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information; simply put, a session is a connection)
receiving, by the source base station, a handover request response message from the target base station, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow; (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE).”)
in response to receiving the handover request response message, sending, by the source base station, a radio resource control (RRC) connection reconfiguration message to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Futaki doesn’t teach: sending, by a source base station, packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; wherein the RRC connection reconfiguration message comprises instruction information instructing the terminal device to establish a second bearer of the first session between the terminal device and the target base station.
Bao from the same or similar fields of endeavor teaches: sending, by a source base station, packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell).”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer.”; please notes, since the claim language doesn’t require that this limitation has to be performed before the handover process, Bao clearly teaches this limitation since PDCP PDU includes PDCP SDU; also even if we assume that this limitation has to be performed before the handover process, “The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit)” indicates that UE had used the old DRB link before the handover process to receive and transmit a PDCP PDU (Protocol Data Unit)) 
wherein the RRC connection reconfiguration message comprises instruction information instructing the terminal device to establish a second bearer of the first session between the terminal device and the target base station (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell)… Step 6a .sub.: The UE starts to allow receiving downlink data of the new DRB… the UE starts to send data on the new DRB, and terminates the data transmission of the old DRB”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Case 1: The source cell in the access point handover process belongs to the macro base station, and the target cell belongs to the local base station. Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer… The reconfiguration complete message is then the user equipment 20 begins transmitting data on the new DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bao into Futaki, since Futaki suggests a technique for having an RRC connection to a UE and communicating RRC connection reconfiguration message to the UE, and Bao suggests the beneficial way of including into such RRC connection reconfiguration message parameters instructing the UE to, when RRC connection is unchanged, configure a new bearer with the target station while still using an old bearer to receive and transmit a PDCP PDU with the source base station to reduce interruption of the data plane in the handover (switching) processing (Bao, translation, page 2, fifth paragraph to sixth paragraph) in the analogous art of communication.
Even though, as discussed above, Bao clearly teaches sending, by a source base station, packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device since the claim language doesn’t require that this limitation has to be performed before the handover process and that even if we assume that this limitation has to be performed before the handover process, Bao would also implicitly teaches the limitation then, however as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach the limitation if we assume that this limitation has to be performed before the handover process.
Wu from the same or similar fields of endeavor teaches: sending, by a source base station, packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device. (Wu, fig 3, paragraph 23-43, “Step 304: Transmit a RRC Connection Setup message to the UE to establish a RRC connection between the UE and the first BS, in response to the RRC Connection Request message… Step 310: Transmit a radio bearer (RB) configuration configuring a data radio bearer (DRB) on the RRC connection, to the UE. Step 312: Communicate at least one packet data convergence protocol (PDCP) service data unit (SDU) of the DRB with the UE. Step 314: Determine to initiate a handover for the UE to a second BS.”; a session is a connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Futaki and Bao, since Bao suggests a technique for source base station to still communicate PDCP PDU (which includes PDCP SDU) with UE via a bearer of a connection during handover, and Wu strengthens Bao by suggesting the beneficial way of having such base station to communicate such PDCP SDU with such UE via such bearer of such connection before such handover since it’s well-known in the art for base station to communicate data with UE before handover by communicating PDCP SDU with UE via a bearer of a connection before handover (Wu, fig 3, paragraph 23-43) in the analogous art of communication.
Futaki also doesn’t teach: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow.
Samsung from the same or similar fields of endeavor teaches: receiving, by the source base station, third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one QoS flow comprises the second QoS flow (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted in the analogous art of communication.

For claim 3. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 1, however Futaki doesn’t teach: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: further comprising: receiving, by the source base station, fourth information from the target base station, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2 about communications between IEs for admitted list, not admitted list, failure cause, cancel cause)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows and the cause of such also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted and the cause of such in the analogous art of communication.

For claim 5. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, fifth information to the terminal device, wherein the fifth information is used to indicate that the target base station accepts the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)

For claim 6. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 5, and Futaki further teaches: wherein the fifth information is carried in a first radio resource control (RRC) message, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 7. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 1, and Futaki further teaches: further comprising: receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed the target NR NB 7, the UE sends a path switch message contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7; also see paragraph 75, “In some implementations, the NG System, including the NR NB 3 and the NG Core 5, supports a data transfer based on the above-described Flow-based QoS (or per-flow QoS) concept. The NG System including the NR NB 3 and the NG Core 5 may be further configured to support a bearer-based transfer using a bearer per QoS class and per PDU session. A bearer in the NG System may be configured between a pair of Network Functions (NFs), for example, between the NR NB 3 and a user-plane function in the NG Core 5, or between two user-plane functions in the NG Core 5. Alternatively, a bearer in the NG System may be configured between the UE 1 and a user-plane function in the NG Core 5 through the NR NB 3. A bearer in the NG System may be referred to as an NG-EPS-bearer and a radio access bearer in the NG System may be referred to as an NG-RAB. A bearer in the NG System can be used for transfer of a plurality of packet flows (i.e., PDU flows).”)
and sending, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though, as discussed above, Futaki implicit teaches receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: receiving, by the source base station, sixth information from the target base station, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 8. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 1, and Futaki further teaches: further comprising: sending, by the source base station, first data to the target base station, wherein the first data is data that is received by the source base station from a core network and that corresponds to the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session.”; implicit that source base station receives information such as address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5 and a flow QoS parameter from the core network)

For claim 9. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 8, and Futaki further teaches: wherein the sending, by the source base station, first data to the target base station comprises: sending, by the source base station, the first data to the target base station through a session tunnel. (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session.”; more details about the direct inter-base-station interface/tunnel in fig 12, paragraph 215-215)

For claim 12. Futaki teaches: A base station, wherein the base station is a source base station, and wherein the base station comprises: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 21, paragraph 278-282) to perform the following steps: 
sending a handover request message to a target base station through the communications interface, wherein the handover request message is used to instruct to hand over the first session of the terminal device from the source base station to the target base station, wherein the handover request message comprises first information, wherein the first information comprises information about at least one quality of service (QoS) flow in the first session; (Futaki, fig 13, paragraph 218-226, “In Step 1301, the UE 1 is connected to the source NR NB 6 and is in a connected state (i.e., RRC Connected)… the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information; simply put, a session is a connection)
receiving a handover request response message from the target base station through the communications interface, wherein the handover request response message comprises second information, wherein the second information is used to indicate that the target base station accepts a first QoS flow in the first session, and wherein the at least one QoS flow comprises the first QoS flow. (Futaki, fig 13, paragraph 218-226, “In Step 1304, the target NR NB 7 generates a UE context and allocates resources based on the NR Handover Request message. The target NR NB 7 may determine admitted PDU Flows based on the received flow information (e.g., PDU-Flows To Be Setup List)… Then, the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE).”)
in response to receiving the handover request response message, sending a radio resource control (RRC) connection reconfiguration message to the terminal device; (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Futaki doesn’t teach: sending packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; wherein the RRC connection reconfiguration message comprises instruction information instructing the terminal device to establish a second bearer of the first session between the terminal device and the target base station.
Bao from the same or similar fields of endeavor teaches: sending packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell).”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer.”; please notes, since the claim language doesn’t require that this limitation has to be performed before the handover process, Bao clearly teaches this limitation since PDCP PDU includes PDCP SDU; also even if we assume that this limitation has to be performed before the handover process, “The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit)” indicates that UE had used the old DRB link before the handover process to receive and transmit a PDCP PDU (Protocol Data Unit))
wherein the RRC connection reconfiguration message comprises instruction information instructing the terminal device to establish a second bearer of the first session between the terminal device and the target base station (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell)… Step 6a .sub.: The UE starts to allow receiving downlink data of the new DRB… the UE starts to send data on the new DRB, and terminates the data transmission of the old DRB”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Case 1: The source cell in the access point handover process belongs to the macro base station, and the target cell belongs to the local base station. Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer… The reconfiguration complete message is then the user equipment 20 begins transmitting data on the new DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bao into Futaki, since Futaki suggests a technique for having an RRC connection to a UE and communicating RRC connection reconfiguration message to the UE, and Bao suggests the beneficial way of including into such RRC connection reconfiguration message parameters instructing the UE to, when RRC connection is unchanged, configure a new bearer with the target station while still using an old bearer to receive and transmit a PDCP PDU with the source base station to reduce interruption of the data plane in the handover (switching) processing (Bao, translation, page 2, fifth paragraph to sixth paragraph) in the analogous art of communication.
Even though, as discussed above, Bao clearly teaches sending packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device since the claim language doesn’t require that this limitation has to be performed before the handover process and that even if we assume that this limitation has to be performed before the handover process, Bao would also implicitly teaches the limitation then, however as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach the limitation if we assume that this limitation has to be performed before the handover process.
Wu from the same or similar fields of endeavor teaches: sending packet data convergence protocol (PDCP) service data units (SDUs) to a terminal device using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device (Wu, fig 3, paragraph 23-43, “Step 304: Transmit a RRC Connection Setup message to the UE to establish a RRC connection between the UE and the first BS, in response to the RRC Connection Request message… Step 310: Transmit a radio bearer (RB) configuration configuring a data radio bearer (DRB) on the RRC connection, to the UE. Step 312: Communicate at least one packet data convergence protocol (PDCP) service data unit (SDU) of the DRB with the UE. Step 314: Determine to initiate a handover for the UE to a second BS.”; a session is a connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Futaki and Bao, since Bao suggests a technique for source base station to still communicate PDCP PDU (which includes PDCP SDU) with UE via a bearer of a connection during handover, and Wu strengthens Bao by suggesting the beneficial way of having such base station to communicate such PDCP SDU with such UE via such bearer of such connection before such handover since it’s well-known in the art for base station to communicate data with UE before handover by communicating PDCP SDU with UE via a bearer of a connection before handover (Wu, fig 3, paragraph 23-43) in the analogous art of communication.
Futaki also doesn’t teach: receiving third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one OoS flow comprises the second QoS flow.
Samsung from the same or similar fields of endeavor teaches: receiving third information from the target base station, wherein the third information is used to indicate that the target base station rejects a second QoS flow in the first session, and wherein the at least one OoS flow comprises the second QoS flow (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted in the analogous art of communication.

For claim 14. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 12, however Futaki doesn’t teach: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. 
Samsung from the same or similar fields of endeavor teaches: wherein the instructions further instruct the at least one processor to receive fourth information from the target base station through the communications interface, wherein the fourth information is used to indicate a reason why the second QoS flow is rejected. (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2 about communications between IEs for admitted list, not admitted list, failure cause, cancel cause)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding admitted QoS flows to source base station, and Samsung suggests the beneficial way of including into such communication information regarding non-admitted QoS flows and the cause of such also (Samsung, section 2.1) so that the source base station can know which flow is admitted/not admitted and the cause of such in the analogous art of communication.

For claim 16. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to send fifth information to the terminal device through the communications interface, wherein the fifth information is used to indicate that the target base station accepts the first QoS flow in the first session. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)

For claim 17. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 16, and Futaki further teaches: wherein the fifth information is carried in a first radio resource control (RRC) message, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”)
and wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)

For claim 18. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 12, and Futaki further teaches: wherein the instructions further instruct the at least one processor to: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed the target NR NB 7, the UE sends a path switch message contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7; also see paragraph 75, “In some implementations, the NG System, including the NR NB 3 and the NG Core 5, supports a data transfer based on the above-described Flow-based QoS (or per-flow QoS) concept. The NG System including the NR NB 3 and the NG Core 5 may be further configured to support a bearer-based transfer using a bearer per QoS class and per PDU session. A bearer in the NG System may be configured between a pair of Network Functions (NFs), for example, between the NR NB 3 and a user-plane function in the NG Core 5, or between two user-plane functions in the NG Core 5. Alternatively, a bearer in the NG System may be configured between the UE 1 and a user-plane function in the NG Core 5 through the NR NB 3. A bearer in the NG System may be referred to as an NG-EPS-bearer and a radio access bearer in the NG System may be referred to as an NG-RAB. A bearer in the NG System can be used for transfer of a plurality of packet flows (i.e., PDU flows).”)
and send, by the source base station, the sixth information to the terminal device. (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
Even though, as discussed above, Futaki implicit teaches receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: receive sixth information from the target base station through the communications interface, wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station; (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Bao, WO 2014/000687 and Wu, US 2018/0227816 and Samsung, “Intra NG-RAN handover procedure” and further in view of Byun, US 2019/0349803.

For claim 4. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 3, however Futaki, Bao, Wu and Samsung don’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or 5G QoS identifier (5QI) information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or 5G QoS identifier (5QI) information is invalid. (Byun, fig 9A, paragraph 98, “In step S906, the target base station transmits to the source base station a Handover Request Acknowledge (ACK) message as a response to the Handover Request message. If the target base station does not allocate the resources required for the default QoS profile for the PDU session, the corresponding PDU session may be included in a Not Admitted List of the Handover Request ACK message.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki, Bao, Wu and Samsung, since Samsung suggests a technique for not admitting QoS flow during handover, and Byun suggests the beneficial way of not admitting such QoS flow if the target base station does not allocate the resources required for such QoS flow (Byun, paragraph 98) since QoS flow requires resource to operate in the analogous art of communication.

For claim 15. Futaki, Bao, Wu and Samsung disclose all the limitations of claim 14, however Futaki, Bao, Wu and Samsung don’t teach: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. 
Byun from the same or similar fields of endeavor teaches: wherein the reason why the second QoS flow is rejected comprises at least one of the following: no resource is available, QoS flow information is not supported, QoS flow information is invalid, or QoS flow information is invalid. (Byun, fig 9A, paragraph 98, “In step S906, the target base station transmits to the source base station a Handover Request Acknowledge (ACK) message as a response to the Handover Request message. If the target base station does not allocate the resources required for the default QoS profile for the PDU session, the corresponding PDU session may be included in a Not Admitted List of the Handover Request ACK message.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Byun into Futaki, Bao, Wu and Samsung, since Samsung suggests a technique for not admitting QoS flow during handover, and Byun suggests the beneficial way of not admitting such QoS flow if the target base station does not allocate the resources required for such QoS flow (Byun, paragraph 98) since QoS flow requires resource to operate in the analogous art of communication.

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Bao, WO 2014/000687 and Wu, US 2018/0227816.

For claim 10. Futaki teaches: A communication method, comprising: 
receiving, by the terminal device, a first radio resource control (RRC) message from the source base station, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1… In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message.”)
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in the first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information; simply put, a session is a connection)
and sending, by the terminal device, a first RRC response message to the target base station, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)
Futaki doesn’t teach: receiving, by a terminal device, packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; wherein the first RRC message comprises instruction information instructing the terminal device to establish a second bearer of a first session between the terminal device and the target base station.
Bao from the same or similar fields of endeavor teaches: receiving, by a terminal device, packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell).”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer.”; please notes, since the claim language doesn’t require that this limitation has to be performed before the handover process, Bao clearly teaches this limitation since PDCP PDU includes PDCP SDU; also even if we assume that this limitation has to be performed before the handover process, “The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit)” indicates that UE had used the old DRB link before the handover process to receive and transmit a PDCP PDU (Protocol Data Unit))
wherein the first RRC message comprises instruction information instructing the terminal device to establish a second bearer of a first session between the terminal device and the target base station (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell)… Step 6a .sub.: The UE starts to allow receiving downlink data of the new DRB… the UE starts to send data on the new DRB, and terminates the data transmission of the old DRB”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Case 1: The source cell in the access point handover process belongs to the macro base station, and the target cell belongs to the local base station. Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer… The reconfiguration complete message is then the user equipment 20 begins transmitting data on the new DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bao into Futaki, since Futaki suggests a technique for having an RRC connection to a UE and communicating RRC connection reconfiguration message to the UE, and Bao suggests the beneficial way of including into such RRC connection reconfiguration message parameters instructing the UE to, when RRC connection is unchanged, configure a new bearer with the target station while still using an old bearer to receive and transmit a PDCP PDU with the source base station to reduce interruption of the data plane in the handover (switching) processing (Bao, translation, page 2, fifth paragraph to sixth paragraph) in the analogous art of communication.
Even though, as discussed above, Bao clearly teaches receiving, by a terminal device, packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device since the claim language doesn’t require that this limitation has to be performed before the handover process and that even if we assume that this limitation has to be performed before the handover process, Bao would also implicitly teaches the limitation then, however as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach the limitation if we assume that this limitation has to be performed before the handover process.
Wu from the same or similar fields of endeavor teaches: receiving, by a terminal device, packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device (Wu, fig 3, paragraph 23-43, “Step 304: Transmit a RRC Connection Setup message to the UE to establish a RRC connection between the UE and the first BS, in response to the RRC Connection Request message… Step 310: Transmit a radio bearer (RB) configuration configuring a data radio bearer (DRB) on the RRC connection, to the UE. Step 312: Communicate at least one packet data convergence protocol (PDCP) service data unit (SDU) of the DRB with the UE. Step 314: Determine to initiate a handover for the UE to a second BS.”; a session is a connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Futaki and Bao, since Bao suggests a technique for source base station to still communicate PDCP PDU (which includes PDCP SDU) with UE via a bearer of a connection during handover, and Wu strengthens Bao by suggesting the beneficial way of having such base station to communicate such PDCP SDU with such UE via such bearer of such connection before such handover since it’s well-known in the art for base station to communicate data with UE before handover by communicating PDCP SDU with UE via a bearer of a connection before handover (Wu, fig 3, paragraph 23-43) in the analogous art of communication.

For claim 19. Futaki teaches: A terminal device, comprising: a communications interface; a memory, configured to store instructions; and at least one processor, connected to the memory and the communications interface, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (Futaki, fig 19, paragraph 262-271) to perform the following steps: 
receiving a first radio resource control (RRC) message from the source base station through the communications interface, wherein the first RRC message is used to instruct the terminal device to hand over from the source base station to the target base station, (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1… In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message.”)
wherein the first RRC message comprises fifth information, and wherein the fifth information is used to indicate that the target base station accepts a first quality of service (QoS) flow in a first session; (Futaki, fig 13, paragraph 218-226, “the source NR NB 6 sends an NR Handover Request message to the target NR NB 7 on the direct inter-base-station interface 1201. The NR Handover Request message in Step 1303 may contain a list of packet flows (i.e., PDU flows) or bearers (i.e., radio access bearers) of the UE 1 to be set up in the target NR NB 7 (e.g., PDU-Flows To Be Setup List). This list indicates flow information about each packet flow. This flow information includes: a flow identifier (e.g., PDU flow ID); address and uplink (UL) Session Endpoint Identifier (SEID) of a transfer node in the NG Core 5; and a flow QoS parameter…. the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE)… In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1.”; paragraph 6-7, “association between a UE and a data network is referred to as a "PDU session". The term "PDU session" corresponds to the term "PDN connection" in LTE and LTE-Advanced. A plurality of PDU flows can be configured in one PDU session…. a system that does not use any bearer in a core network or in an interface between the core network and a RAN and adopts the Flow-based QoS concept, such as the NG system, is referred to as a "bearer-less system" or a "bearer-less network"… However, in this specification, the NG System may function as a bearer-based system and may support both a flow-based transfer of user data and a bearer-based transfer of user data.”; also see paragraph 17 for more information; simply put, a session is a connection)
and sending a first RRC response message to the target base station through the communications interface, wherein the first RRC response message is used to respond to the first RRC message. (Futaki, fig 13, paragraph 218-226, “In Step 1306, the UE 1 moves from the source cell/source NR NB 6 to the target cell/target NR NB 7 in response to receiving the NR RRC Connection Reconfiguration message. In Step 1307, after successfully synchronizing to the target cell, the UE 1 sends to the target NR NB 7 an NR RRC Connection Reconfiguration Complete message containing a Handover Confirm for NR message.”)
Futaki doesn’t teach: receiving packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; wherein the first RRC message comprises instruction information instructing the terminal device to establish a second bearer of a first session between the terminal device and the target base station.
Bao from the same or similar fields of endeavor teaches: receiving packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device; (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell).”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer.”; please notes, since the claim language doesn’t require that this limitation has to be performed before the handover process, Bao clearly teaches this limitation since PDCP PDU includes PDCP SDU; also even if we assume that this limitation has to be performed before the handover process, “The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit)” indicates that UE had used the old DRB link before the handover process to receive and transmit a PDCP PDU (Protocol Data Unit))
wherein the first RRC message comprises instruction information instructing the terminal device to establish a second bearer of a first session between the terminal device and the target base station. (Bao, translation, page 13, fifth paragraph to page 14, first paragraph, “Scene 1: The UE is currently only connected to the Macro eNB. For the case of Macro eNB to Local eNB, three examples are listed. Example 1, Step 1: After receiving the RRC connection reconfiguration message from the Macro eNB, the UE determines that the DRB reconfiguration process is performed according to the parameters in the message (that is, reconfiguring the DRB to the Local eNB); Step 2: The UE still uses the old DRB link (ie, the DRB link with the source cell) to receive and transmit a PDCP PDU (Protocol Data Unit); Step 3: The UE configures the RLC, MAC, and PHY layers of the new DRB (ie, the DRB of the target cell)… Step 6a .sub.: The UE starts to allow receiving downlink data of the new DRB… the UE starts to send data on the new DRB, and terminates the data transmission of the old DRB”; also see page 10, sixth paragraph to page 11, seventh paragraph, “Preferably, the user equipment determines, according to the received parameters in the RRC connection reconfiguration message from the source cell, that all or part of the DRBs need to be reconfigured from one cell to another when the RRC connection is unchanged. The user equipment determines that a new data radio bearer needs to be configured after all or part of the DRBs are reconfigured from one cell to another in the case where the RRC connection is unchanged… Case 1: The source cell in the access point handover process belongs to the macro base station, and the target cell belongs to the local base station. Specifically, in the process of the access point switching, after configuring the new data radio bearer, the user equipment performs downlink synchronization operation on the target cell while transmitting data through the original data radio bearer… The reconfiguration complete message is then the user equipment 20 begins transmitting data on the new DRB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bao into Futaki, since Futaki suggests a technique for having an RRC connection to a UE and communicating RRC connection reconfiguration message to the UE, and Bao suggests the beneficial way of including into such RRC connection reconfiguration message parameters instructing the UE to, when RRC connection is unchanged, configure a new bearer with the target station while still using an old bearer to receive and transmit a PDCP PDU with the source base station to reduce interruption of the data plane in the handover (switching) processing (Bao, translation, page 2, fifth paragraph to sixth paragraph) in the analogous art of communication.
Even though, as discussed above, Bao clearly teaches receiving packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device since the claim language doesn’t require that this limitation has to be performed before the handover process and that even if we assume that this limitation has to be performed before the handover process, Bao would also implicitly teaches the limitation then, however as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach the limitation if we assume that this limitation has to be performed before the handover process.
Wu from the same or similar fields of endeavor teaches: receiving packet data convergence protocol (PDCP) service data units (SDUs) from a source base station using a first bearer of a first session, wherein the first session is a session corresponding to the terminal device (Wu, fig 3, paragraph 23-43, “Step 304: Transmit a RRC Connection Setup message to the UE to establish a RRC connection between the UE and the first BS, in response to the RRC Connection Request message… Step 310: Transmit a radio bearer (RB) configuration configuring a data radio bearer (DRB) on the RRC connection, to the UE. Step 312: Communicate at least one packet data convergence protocol (PDCP) service data unit (SDU) of the DRB with the UE. Step 314: Determine to initiate a handover for the UE to a second BS.”; a session is a connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Futaki and Bao, since Bao suggests a technique for source base station to still communicate PDCP PDU (which includes PDCP SDU) with UE via a bearer of a connection during handover, and Wu strengthens Bao by suggesting the beneficial way of having such base station to communicate such PDCP SDU with such UE via such bearer of such connection before such handover since it’s well-known in the art for base station to communicate data with UE before handover by communicating PDCP SDU with UE via a bearer of a connection before handover (Wu, fig 3, paragraph 23-43) in the analogous art of communication.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki, US 2019/0191348 in view of Bao, WO 2014/000687 and Wu, US 2018/0227816 and further in view of Samsung, “Intra NG-RAN handover procedure”.

For claim 11. Futaki, Bao and Wu disclose all the limitations of claim 10, and Futaki further teaches: further comprising: receiving, by the terminal device, sixth information from the source base station, (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”)
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed the target NR NB 7, the UE sends a path switch message contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7; also see paragraph 75, “In some implementations, the NG System, including the NR NB 3 and the NG Core 5, supports a data transfer based on the above-described Flow-based QoS (or per-flow QoS) concept. The NG System including the NR NB 3 and the NG Core 5 may be further configured to support a bearer-based transfer using a bearer per QoS class and per PDU session. A bearer in the NG System may be configured between a pair of Network Functions (NFs), for example, between the NR NB 3 and a user-plane function in the NG Core 5, or between two user-plane functions in the NG Core 5. Alternatively, a bearer in the NG System may be configured between the UE 1 and a user-plane function in the NG Core 5 through the NR NB 3. A bearer in the NG System may be referred to as an NG-EPS-bearer and a radio access bearer in the NG System may be referred to as an NG-RAB. A bearer in the NG System can be used for transfer of a plurality of packet flows (i.e., PDU flows).”)
Even though, as discussed above, Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is the bearer between the terminal device and the target base station, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

For claim 20. Futaki, Bao and Wu disclose all the limitations of claim 19, and Futaki further teaches: wherein the instructions further instruct the at least one processor to receive sixth information from the source base station through the communications interface, (Futaki, fig 13, paragraph 218-226, “In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7.”) 
wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station. (Futaki, fig 13, paragraph 218-226, “the target NR NB 7 generates a transparent container (e.g., RRCConnectionReconfiguration) to be sent to the UE 1 and generates an NR Handover Request Acknowledge message (Handover Command to NR message) containing this transparent container. The target NR NB 7 sends the NR Handover Request Acknowledge message to the source NR NB 6 on the direct inter-base-station interface 1201. The Transparent container includes, for example, radio resource configuration information set up by the target NR NB 7. The NR Handover Request Acknowledge message may further contain the above-described "PDU-flows Admitted list" information element (IE). The source LTE eNB 2 starts data forwarding for the flow(s) (e.g., PDU flow(s)) specified by the "PDU -flows Admitted list" IE. In Step 1305, the source NR NB 6 sends an NR RRC Connection Reconfiguration message to the UE 1. This RRC Connection Reconfiguration message includes a "MobilityControlInfoNR" IE. The "MobilityControlInfoNR" IE is generated by the target NR NB 7 and provides the UE 1 with configurations and information needed to access the target cell/target NR NB 7… In Step 1308, when the UE 1 has successfully accessed the target NR NB 7, the target NR NB 7 sends an NR Path Switch Request message to the NG Core 5 in order to notify the NG Core 5 that the UE 1 has changed its cell and to request a path switch. This NR Path Switch Request message may contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7. More specifically, the NR Path Switch Request message may contain an "E-RAB/Flow to be switched in Downlink (DL) List" IE.”; implicit that “configurations and information needed to access the target cell/target NR NB 7” includes mapping between QoS flow and bearer since after successfully accessed the target NR NB 7, the UE sends a path switch message contain a list of bearers (i.e., E-RABs) or packet flows (i.e., PDU flows) of the UE 1, which have been switched to the cell of the target NR NB 7; also see paragraph 75, “In some implementations, the NG System, including the NR NB 3 and the NG Core 5, supports a data transfer based on the above-described Flow-based QoS (or per-flow QoS) concept. The NG System including the NR NB 3 and the NG Core 5 may be further configured to support a bearer-based transfer using a bearer per QoS class and per PDU session. A bearer in the NG System may be configured between a pair of Network Functions (NFs), for example, between the NR NB 3 and a user-plane function in the NG Core 5, or between two user-plane functions in the NG Core 5. Alternatively, a bearer in the NG System may be configured between the UE 1 and a user-plane function in the NG Core 5 through the NR NB 3. A bearer in the NG System may be referred to as an NG-EPS-bearer and a radio access bearer in the NG System may be referred to as an NG-RAB. A bearer in the NG System can be used for transfer of a plurality of packet flows (i.e., PDU flows).”)
Even though, as discussed above, Futaki implicit teaches wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and a second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Samsung from the same or similar fields of endeavor teaches: wherein the sixth information is used to indicate a mapping relationship between the first QoS flow and the second bearer of the first session, and wherein the second bearer is a bearer between the terminal device and the target base station (Samsung, section 2.1, “Both DRB level and Qos flow level admission control should be supported depending on whether the target gNB use the same DRB configuration and the same Qos to DRB mapping as the source. For the Xn Handover Request Acknowledgement message design, there are two alternatives:… Alternative 2: For both cases, the target gNB feedbacks the admitted Qos flow and non-admitted Qos flow to the source gNB. Even though for the first case, the target perform the admission control on DRB basis. The target gNB can still include the Qos flows mapped on the admitted DRB to the admitted Qos flow list and those Qos flows mapped on the non-admitted DRB to the non-admitted Qos flow list.”; more details in section 2.2)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Samsung into Futaki, Bao and Wu, since Futaki suggests a technique for communicating information regarding QoS flow, and Samsung suggests the beneficial way of including into such communication information mapping between QoS flow and bearer (DRB) to provide support for bearer (DRB) basis admission control (Samsung, section 2.1) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462